      Case 1:20-cv-10849-LGS Document 90 Filed 09/21/21 Page 1 of 3




                                            September 20, 2021

FILED BY ECF
The Hon. Lorna G. Schofield
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

        Re: SEC v. Qin, et al., 20-CV-10849(LGS): Status Letter and Motion to Adjourn

Dear Judge Schofield,

         Counsel for the Plaintiff Securities and Exchange Commission hereby submits this Status
Letter, to update the Court regarding this matter and the related criminal case. In addition, the
Status Conference in this case is scheduled for September 23, 2021, at 11:00 a.m. The SEC, after
conferring with the parties, including the Receiver for the entity defendants and Mr. Qin, asks
that the Status Conference be adjourned for 60 days, until November 18, 2021. The SEC
believes the additional time will allow for the SEC to attempt to reach a negotiated resolution of
its case against Mr. Qin, while also allowing the Receiver to complete asset recovery work.

        Defendant Qin’s Sentencing in the Related Criminal Case

        As anticipated in the SEC’s prior Status Letter, on September 15, 2021, Mr. Qin was
sentenced in the related criminal case, United States v. Stefan Qin, No. 21-CR-75 (VEC) (S.D.N.Y.)
(“the criminal case”). The Judgment entered in the criminal case sentences the defendant to
seven and a half years of imprisonment; it also sets forth December 15, 2021 as the date of his
surrender. The court also ordered that defendant forfeit $54,793,532.14, which amount was
described by the government in its Sentencing Submission as the total of actual, out-of-pocket
losses sustained by Qin’s investors based on the available information to date including investor
records and bank records. Further, the government recommended that no restitution be ordered
in the criminal case, in recognition of the fact that victim losses and recoveries will be addressed
through the ongoing work of the Receiver in this case; the court did not order restitution.

        Outstanding Matters Currently Pending Before the Court

       Pending before the Court is the Receiver’s Initial Fee Application. See Dkt Nos. 66, 78,
82. There are no other matters currently pending.
                Case 1:20-cv-10849-LGS Document 90 Filed 09/21/21 Page 2 of 3



                  SEC’s Recommendation for Further Proceedings

                  The SEC recommends that the Court continue to consider motions and submissions by
          the Receiver, as needed, to allow him to complete his work. In this regard, the SEC recommends
          that the notation on the docket dated August 16, 2021, which establishes a deadline for motions
          of October 15, 2021 be suspended.

                  The SEC also recommends that the issuance of case management plan be suspended or
          continued for 120 days to permit the Receiver additional time to conduct investigations to
          identify and obtain possession of Receivership Property,1 which will inform the case management
          plan.

                    The SEC also recommends that it be permitted to use the next 60 days to attempt to
          settle its action against Mr. Qin; counsel for the SEC would report back to the Court as to
          whether such discussions result in a recommendation by the SEC’s counsel, to the Commission,
          which would be subject to Commission approval as well as this Court’s approval. If the parties
          are not able to reach agreement, the SEC recommends that the Court permit it to move for
          summary judgment based on the collateral effect of the criminal judgment.

                  Case Management Plan if Continuance is Not Granted

                Should the Court deny the SEC’s request to continue the issuance of the case
          management plan, the SEC offers the following plan:

                  1. All parties do not consent to conducting all further proceedings before a United
                     States Magistrate Judge.
                  2. The parties have conferred pursuant to Rule 26(f); in particular, Mr. Qin reached
                     agreements with the SEC to provide information, as memorialized in the Stipulation
                     and Order entered January 6, 2021 (Dkt No. 26), as well as with the Receiver who
                     conducted a series of interviews of Mr. Qin.
                  3. This case is not governed by any of the special discovery protocols (for Employment;
                     Certain Section 1983 cases; Patent Rules; or Fair Labor Standards Act).
                  4. Alternative Dispute Resolution / Settlement
                          Settlement discussions have not taken place.
                          Counsel for the parties have discussed an early exchange of information; Mr.
                             Qin supplied information as requested through informal means, providing it
                             to the Receiver.
                          Counsel for the SEC proposes the following ADR mechanism for this case:
                             The SEC believes that informal discussions should proceed for approximately
                             30 days as set forth above, which will allow time to explore whether a
                             resolution can be reached.
                  5. No additional parties may be joined after January 15, 2022, without further leave of
                     Court.
                  6. Amended pleadings may be filed without leave of Court by March 15, 2022.


1
 Unless otherwise stated, defined terms herein shall have the same definition ascribed in the Order
Appointing Receiver. SEC v. Qin, 20-10849 (Dkt. No. 31).
                                                   2
      Case 1:20-cv-10849-LGS Document 90 Filed 09/21/21 Page 3 of 3



       7. Initial Disclosures shall be completed no later than 180 days from the date of this
           Order (which date has been selected because the parties have thus far been able in
           this case to move forward without formal Initial Disclosures); if needed, Initial
           Disclosures will be served by the SEC and by Defendant Qin (but not by the
           Receiver).
       8. All fact discovery should be completed by 210 days from the date of this Order.
       9. Expert discovery is not anticipated as necessary for this case.
       10. This case is not expected to be tried before a jury.
       11. This case is not expected to be set for trial; if trial were required the SEC anticipates
           that it would be completed in 3 days.
       12. Other issues: if settlement is not reached, the SEC anticipates that a motion for
           summary judgment would be filed by the SEC within 90 days of this order. Because
           Mr. Qin has plead guilty to criminal charges that are related to those at issue in this
           case, and a judgment was entered against him, the SEC believes that he is collaterally
           estopped from contesting his liability. Accordingly, a motion for summary judgment
           would be appropriate if settlement is not reached by the parties.
       13. Status Letters and Conferences: The SEC proposes a further Status Letter to the
           Court from the SEC no later than October 25, 2021. If settlement cannot be reached,
           the SEC will further propose a Status Conference be set after that date by the Court.


                                    Respectfully submitted,


     /s/ Teresa Goody Guillén                        /s/ Susan F. LaMarca
    Teresa Goody Guillén                            Susan F. LaMarca
    Baker & Holstetler, LLP                         Counsel for Plaintiff Securities and
    Counsel for the Receiver                        Exchange Commission
    Robert A. Musiala Jr., Esq.
                                                         The application is GRANTED IN PART. By
                                                         October 19, 2021, the parties shall submit a
                                                         joint status letter regarding the status of
                                                         settlement discussions. The initial pretrial
                                                         conference scheduled for September 23,
                                                         2021 at 11:00 a.m. is adjourned to
                                                         November 18, 2021 at 11:00 a.m. The
Cc: Stefan Qin (via Sean Hecker, Esq., by email)         parties shall submit a joint letter and
                                                         proposed case management plan one week
                                                         before the conference per the Individual
                                                         Rules. The application to suspend the
                                                         deadline for motions is GRANTED.

                                                         Dated: September 21, 2021
                                                                New York, New York




                                        3
